THE   ATBTORNEY   GENERAL
                     OF-TEXAS




Honorable J. M. Williams
County Auditor
Tarrant County
Fort Worth, Texas
Dear Sir:             Opinion No. o-7032
                      Re: Authority of Tarrant County to
                           lease certain buildings and
                           hangers on an alrport and re-
                           lated questions
          Your letter of March 14,   1946contains   the fol-
lowing facts:
         "Recently there has been a tentative offer by the
   Federal Government to Tarrant County of the Naval Air
   Base Training Station at Eagle Mountaln Lake, In Tarrant
   County. This tentative offer consists In an offer on
   the part of the Federal Government to turn this air
   field over to Tarrant County conditioned upon the
   County's maintaining said air field or alrport and
   with the further proviso that the Federal Government
   reserves the right at all times to use said airport
   to the extent of twenty-five per cent of its capacity
   should it desire to do so and reserves the further
   right to again assume control of said airport In the
   event of a National emergency which would require the
   Federal Government to use the airport for defensive
   purposes as has heretofore been used.
         "The Commissioners Court does not desire to incur
   any expense by reason of its taking over said air base
   and a private Individual has offered   to lease the air-
   port from Tarrant County and to assume the burden of
   maintaining Said airport in the condition In which it
   will be when turned over to Tarrant County by the
   Federal Government. It appears from Section 1 of Article
   1269h that the Commissioners Court of any County has
   authority to receive by gift or dedlcatlon and to there-
   after maintain and operate an airport, and under sub-
   division (d) of Section 1 of said Article 1269h, It Is
   provided that the county is authorized to lease any air-
   port which may be acquired by the County to any lncor-
   porated city or municipality withln sald county or to the
Hon. J. M. Williams, page 2        O-7032


    Federal Government for the purpose of maintaining
    and opergting an airport.n
          Your letter of recent date requesting the opinion
of this department is based on the foregoing facts. We quote
from said request aa follows:
          "On March 14, we asked gout for~a ruling on
    counties securing Federal Naval Air Base Training
    Station at Eagle Mountain Lake, Tarrant County.
    On,March 15 we received copies of your opinions
    O-6924, O-6878 and O-3865.
          "Conditions have arisen that we are unable to
   determine by your opinions; could counties lease
   'buildings and hangers or a part of the buildings and
    hangers and also leasing a part of the farm land on
    this 2,400 acre tract, or would it be necessary for the
    county to operate this under their oomplete supervision?
          "We would also like to know If it would be
    necessary to finance this through our General Fund,
    and if a proflt was made, could the profit from
    this Air Port be applied to General Fund Expendi-
    tures of the County, or would lt be necessary to set
    up an Air Port Fund?"
          Article 1269h, Vernon's Annotated Civil Statutes Is
in part as follows:
          "Section 1. A-That the governing body of any
    incorporated city in this State mayreoelve through
    gift or dedication, and is hereby empowered to ac-
    quire, by purchase without condemnation or by pur-
    chase through condemnation proceedings, and there-
    after maintain and operate as an airport, or lease
    or sell, to the Federal Government, traats of land
    either within or without the corporate limits of
    such city and withln the county in which such city
    is situated, and the Commissioners' Court of any
    county may likewise acquire, maintain and operate
    fur like purpose tracts of land within the limits of
    the county.
          ~+***+**

          'D-In addition to the power herein granted, the Corn-
    missloners' Court of the several counties of this State
    are hereby authorized to lease any airport that may be
    acquired by the county, as herein provided, to any incor-
Hon. J. Ed.Williams, page 3        O-7032


    porated city or municipality within such county
    or to the Federal Government, for the purpose o
    maintaining and operating an airport; and pro-
    vided further that any incorporated city having
    acquired land for an airport, or an airport,
    under the authority of this Act, shall have the
    right to lease said land or said airport to the
    county in which sald incorporated city Is locat L.
          "*++**++

          "Sea. 3. Any airport acquired under and -y
    virtue of the terms of this Act shall be under 2e
    management and control of the governing body.0: the
    city or the Commissioners' Court of the county c-
    quiring the same, which is hereby expressly au orized
    and empowered to improve, maintain and conduct the
    same as an airport, and for that purpose to make
    and provide therein all necessary or fit improve-
    ments and facilities and to fix reasonable charges
    for the use thereof as such governing body or Com-
    missioners' Court shall deem fit, and to make rules
    and regulations governing the use thereof. &Q&
    proceeds from such charges shall be devoted excluelvelg
    to the maintenance. uokeep. imorovement and operation
    of such airport and the facilities. structures. and,-
    imorovements therein. . .'I
          We lnfer from the above quoted parts of your letters
that the Federal Government has proposed 'to turn this airport
over to Tarrant County" conditioned upon the county's maintaln-
ing and operating said airfield or airport, subject to cer-
tain reservations. If the County so contracts with the Federal
Government, It is our opinion that the County could not use
the property or any portion thereof for any purpose other
than airport purposes. See Moore v. Gordon(dismissed) I22
S.W. 2d 239, 243. Since the County would be obligated to
maintain and operate said airfield or airport, it necessarily
follows that the Commissioners' Court would be without
authority to lease the whole or any part of said airfield
or airport. On the other hand, should the contract permit
the County to lease said airfield or airport, the Commisslon-
ers' court would be bound by the provisions of Article 1269h,
and could only lease the same "to any Incorporated city or
munlclpality within such County, or to the Federal Government,
for the purposes of maintaining and operating an airport”
and for no other purpose.
          As to your second question concerning the use Of
any profit made by the county through the operation Of the
Hon. J. M. Williams, pag e ~4          O-7032


airport, we call special attention to the underlined portion
of Section 3 of Article 1269h supra. In order "to devote ex-
clusively to the maintenance, upkeep, improvement and opera-
tion of such airport and the facilities, structures, and
improvements therein" all the proceeds derived from charges
for the use of said airport, it becomes necessary to set up
an Airport Fund. However, if it Is necessary to use any tax
money in the operation of said airport, such expenditures
should be paid out of the General Fund. If it is necessary
to use tax money to make permanent improvements to the alr-
port, such expenditures should be paid out of the Permanent
Improvement Fund. We are sending you a copy of our Opinion
NO. o-6762 which fully discusses this matter.

          Trusting we have satisfactorily answered your ln-
qulry, we remain
                                  Yours very truly
                                ATTORNEY GENERAL OF TEXAS


                                  By s/J.C. Davis, Jr.
                                       J.C. Davis, Jr.
                                       Assistant
JR:djm:wc                         By s/John Reeves
                                       John Reeves

APPROVED MAY 23, I946
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman